Exhibit DEFERRED FEE AGREEMENT THIS AGREEMENT, dated as of SEPTEMBER 1, 1994, is by and between MAXXAM INC., a Delaware corporation (the "Company"), and EZRA G. LEVIN (the "Director"), currently residing at 5260 Sycamore, Riverdale-on-Hudson, Bronx, New York 10471. WITNESSETH: WHEREAS, the Director currently serves as a member of the Board of Directors of the Company (the "Board") and receives remuneration ("Director's Fees") from the Company in that capacity; and WHEREAS, the Director desires to enter into an arrangement providing for the deferral of Director's Fees; and WHEREAS, the Company is agreeable to such an arrangement; NOW, THEREFORE, it is agreed as follows: 1.The Director irrevocably elects to defer receipt, subject to the provisions of this Agreement, of 100 percent of any Director's Fees which may otherwise become payable to the Director for the Calendar year 1994 and which relate to services performed after October 31, 1994.Such election shall continue in effect with respect to any Director's Fees which may otherwise become payable to the Director for any calendar year subsequent to 1994 unless, prior to January 1 of such year, the Director shall have delivered to the Secretary of the Company a written revocation of such election with respect to Director's Fees for services performed after the date of such revocation. Until such time as the election made under this paragraph is revoked, the percentage specified in the first sentence hereof shall apply on each occasion on which Director's Fees would otherwise be paid to the Director. Director's Fees with respect to which the Director shall have elected to defer receipt are hereinafter referred to as "Deferred Director's Fees." 2.The Company shall credit the amount of Deferred Director's Fees to a book account (the "Deferred Fee Account") as of the date such fees would have been paid to the Director had this Agreement not been in effect. Director's Fees which would otherwise be payable for attending a meeting of the Board or of a committee thereof shall be credited to the Deferred Fee Account as of the first business day following such meeting; Director's Fees which would otherwise be payable as a retainer shall be credited to the Deferred Fee Account as of the first business day of the period to which they relate. Page 1 of 5 3.Earnings shall be credited to the Deferred Fee Account as follows: (NOTE: (a) and (b) below must add up to 100%) (a) None 25% X 50% 75% 100% of the amount credited to the Deferred Fee Account pursuant to paragraph 2 shall be deemed invested in a number of phantom shares (including any fractional share) of the Company's Common Stock equal to the quotient of (a) such amount divided by (b) the closing market price (the "Closing Price") of a share of Common Stock as reported for the date such amount is credited to the Deferred Fee Account.
